DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restriction
Inventor’s election, without traverse, of 2-hydroxybenzylamine as the species elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Objections
Claims 1, 8 and 14 are objected to because of the following informalities: for grammatical reasons, in the definition of variable R4, the verb is should appear immediately after the term R4.  (At present, the clause has no verb at all.)
Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claims.  

Markush Search
All claims have been examined with respect to formal matters.
The elected species has been searched and is not deemed free of the prior art.  
All claimed subject matter which does not read on the elected species is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination, a compound-by-compound search, progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 12, 13, 18 and 19, in so far as they read on the elected species, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0265584 A1.  
The reference explicitly teaches 2-hydroxybenzylamine, the elected species, as a member of a set of compounds useful as levuglandin adduct formation inhibitors (abstract; page 3, [0037]; page 4, [0050]).  Levuglandin-protein adducts, in particular levuglandin-histone adducts, contribute to carcinogenesis (page 1, [0004]).  Gastrointestinal cancer is explicitly taught as a member of a group of cancers in which such carcinogenic levuglandin-histone adducts are implicated as are colon cancer, esophageal cancer, breast cancer, lung cancer, pancreatic cancer, and prostate cancer (page 1, [0013]).  
Furthermore, the reference explicitly teaches a method of inhibiting the formation of levuglandin adducts of histone and DNA (page 1, [0005]), a method of treating pre-malignant lesions (page 1, [0006]), a method of preventing malignant mutations of pre-cancerous conditions (page 1, [0008]), a method of decreasing a subject’s risk of developing cancer (page 1, [0009]), and a method for the prevention of cellular transformations to malignancy (page 1, [0010]), by administering the prior art compounds.  That is, the reference teaches “[a] method of inhibiting the progression of a gastrointestinal cancer…comprising administering…a levuglandin adduct formation inhibiting amount of…” (instant independent claim 1); and “[a] method of mitigating the progression of pre-malignant lesions…” (instant independent claim 8), comprising administering an effective amount of 2-hydroxybenzylamine.  
Claim 2 is included in this rejection because its limitation (colorectal cancer) is fully encompassed by the “gastrointestinal cancer” of the cited prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/10/2022